 In the Matter Of MILLER AND RHOADS, INCORPORATED, EMPLOYERandWAREHOUSE EMPLOYEES UNION LOCAL #322, AFFILIATED WITH THEINTERNATIONAL :BROTHERHOOD OF TEAMSTERS, CHAUFFEURS, WARE-HOUSEMEN & HELPERS OF AMERICA, AFL,1 PETITIONERCase No. 5-RC-312.-Decided October 19, 1949DECISIONANDORDERUpon a petition duly filed, a hearing in this case was held beforeLeroy W. C. Mather, hearing officer of the National Labor RelationsBoard.The hearing officer's rulings made at thehearing are freefrom prejudicial error and are hereby affirmed.2Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Houston, Reynolds, andMurdock].Upon the entire record in this case, the Board finds :1.Miller and Rhoads, Incorporated, a Virginia corporation, isengaged in retail merchandising at Richmond, Virginia, where it main-tains a department store and three warehouses.During the year 1948,the Employer purchased material valued inexcess of$13,000,000, ofwhich approximately 95 percent was purchased from sources outsidethe Commonwealth of Virginia.During the same period, sales werein excessof $22,000,000, of which approximately 4 percent was shippedto points outside the Commonwealth of Virginia.Contrary to the contention of the Employer, we find that the Em-ployer is engaged in commerce within themeaning ofthe NationalLabor Relations Act.3IThe names of the Employer and the Petitioner appear as amended at the hearing.'The hearing officer properly refused the Employer's request that the Petitioner'sauthorization cards be produced for the purpose of checking the authenticity of signaturesthereon.We have held on numerous occasions that the showing of interest is an admin-istrative matter not subject to collateral attack.AmosMolded Plastics Division of AmosThomson Corporation,79N. L.R. B. 201;StokelyFoods,Inc., 78 N.L. R. B. 842.'LeopoldAdler Company,82 N. L. R. B.482;Louis Pizitz DryGoodsCompany,80N. L. R. B. 1442;Thalhimer Brothers,Incorporated,77N. L. R., B. 1249.86 N. L.R. B., No. 84.625 626DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The labor organization involved claims to represent certainemployees of the Employer.43.No question effecting commerce exists concerning the represen-tation of employees of the Employer, within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act for the followingreasons:The Petitioner seeks a unit of all nonsupervisory employees in theEmployer's Hermitage Road warehouse (hereinafter referred to asthe Hermitage warehouse), excluding truck drivers and certain otheremployees.The Employer opposes the proposed unit, contendingthat it constitutes neither a well-defined department nor a recognizedcraft group and that it is based solely on the limited extent of thePetitioner's organization.There is no prior history of collectivebargaining.As already noted, the Employer, in conjunction with its retaildepartment store, operates three warehouses.One warehouse is lo-cated on the fourth floor of the store.The second (hereinafter re-ferred to as the Fourth. Street warehouse) is a quarter to a half milefrom the store, and third, the Hermitage warehouse, is about 3 milesdistant.The first two are both used primarily for storing soft goods,while the Hermitage warehouse stores heavy goods such as furniture,refrigerators, stoves; houseware "package" items, such as bathroomscales, pots, and pans; and bulk supplies for use in wrapping goods.The Hermitage warehouse receives goods directly in the case ofstraight loads, or indirectly when consolidated shipments composedof miscellaneous goods are sent to the store's receiving platform wherethey are sorted and routed by the traffic department.Bulk articles,except for store samples, are for the most part kept in this warehouseuntil sold, but houseware items and bulk supplies are transferredfrom the Hermitage stockroom to reserve stockrooms in the store.'After sale, heavier goods which are stocked in the store and FourthStreet warehouse, as well as in the Hermitage warehouse, are gatheredtogether at the latter. warehouse and are prepared for delivery tocustomers.Package items are delivered by the store itself.TheHermitage warehouse is responsible for shipping returned merchan-dise to the vendors thereof.Those employees in the proposed unit who are engaged in ware-housing activities are under the jurisdiction of two company-widedepartments : the wrapping, packing, and cashiering department,*The Employer contends that the Petitioner under its charter is without authorityto represent the employees involved herein.This contention is without merit.ChicagoRailway Equipment Company,85 N. L. R. B. 586;Biggs Antique Company,85 N. L. R. B.554;Modern Upholstered Chair Company, Inc.,84 N. L. R. B. 95.-Some bulk supplies are also transferred to the Fourth Street warehouse. MILLER AND RHOADS, INCORPORATED627whose manager is stationed at the store,and the warehouse anddelivery department, whose manager is stationed at theHermitagewarehouse.In many instances,the functions and job titles of em-ployees at the Hermitage warehouse in the requested unit, particu-larly those who receive and handle stock, are similar to or identicalwith those of employees at the store and the Fourth Street warehouse.Thus,the Petitioner's suggested unit includes Hermitage employeeshaving counterparts at the store or. the Fourth Street warehouse,either in the two above-mentioned departments, or in the receivingdepartment,which is located in the store and the Fourth Street ware-house.At thesame time, the Petitioner desires to exclude from theunit some employees at the Hermitage warehouse who are engagedin warehousing or closely related functions,namely, drivers andhelpers in the warehouse and delivery department and transfer driversand floor porters in the salvage and supply.warehousing section of thesupply purchasing department.-In addition to employees at the Hermitage warehouse who are en-gaged in warehousing functions,the Petitioner would include inthe unit the employees in certain workrooms and service sectionswhich are located at the Hermitage warehouse, namely, the major ap-pliance service, carpet and linoleum,and furniture refinishing work-rooms.These employees are under the supervision of a workrooms'superintendent, located at the store who is also in charge of a numberof other workrooms at the store and the Fourth Street warehouse,including drapery and furniture upholstery.These workroom andservice men located at the Hermitage warehouse are specialists, somehighly skilled, whose functions and conditions of work are dissimilarto those of other employees in the proposed unit.The appliance serv-icemen and carpet and linoleum operators work at customers' prem-ises; some of the furniture refinishers work in the warehouse, butothers are dispatched to customers'homes by a service supervisor atthe store to whom they are responsible.Although employees in the proposed unit, as a whole,have littleface-to-face contact with employees at the Employer's other estab-lishments,employees from the store or the Fourth Street warehousesuch as stockmen,shipping clerks, and craters(packers)are some-times temporarily detailed to the Hermitage warehouse.And salespersonnel from the store assist in taking inventory at the Hermitagewarehouse semi-annually.One central office at the store handlespersonnel matters for all employees of the three warehouses and thestore.They are all subject to the same labor policy and participatein the same vacation plan, discount privilege,recreation and medicalprogram, insurance and pension benefits. 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt is clear from the foregoing facts and from the record as a wholethat the Hermitage warehouse activities are closely integrated withthose of the store and the other warehouses; that there is a regularinterchange of merchandise between the Hermitage warehouse, thestore, and the Fourth Street warehouse; that there is some exchangeof employees between the Hermitage warehouse and other operationsof the Employer; that the Hermitage warehouse employees performwork similar to that of a large number of employees in the store andthe other warehouse; that the interests with respect to conditions ofemployment of all these employees are closely related.Even if therequested unit were modified to include all employees; or all ware-housing employees, at the Hermitage warehouse, it would still not in-clude all the Employer's employees who are engaged in the same orhighly similar functions, nor would it correspond to any administra-tive sector of the Company's operations.We believe, therefore, thatthe proposed unit is too limited to constitute a separate appropriateunit.The only persuasive basis for its establishment that we canperceive is the extent of the Petitioner's organization among the Em-ployer's employees.However, the Act as amended, precludes a find-ing on this basis alone."Accordingly, we find that the unit requestedby the Petitioner is inappropriate for collective bargaining purposes.We shall, therefore, dismiss the petition.ORDERUpon the basis of the foregoing findings of fact, and upon theentire record of this proceeding, the National Labor Relations Boardhereby orders that the petition filed in the instant case by WarehouseEmployees Union Local #322, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemen & Helpers ofAmerica, AFL, be, and it hereby is, dismissed.J. L. Brandeis d Sons,82 N. L. R. B. 806;Louis Pizitz Dry Goods Company, supra.The Petitioner incorrectly contends that the decisions inSearsRoebuckand Company,82 N. L. R. B. 985, andThalhimer Brothers, Incorporated, 77 N.L.R. B. 1248 and 78N. L. R. B. 916, wherein the Board found separate warehouse units appropriate, areapplicable to the instant case.Apart from other important differences in the facts, theemployer in theSearscase maintains only one warehouse, and the unit ruled appropriatein theThalhimercase consists of all the employer's warehouses.